DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1 and 20 have been currently amended.
		Claims 1-20 have been examined in this application.  
		This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Foreign Priority of Application
4.		The Examiner has noted the Applicants claiming Foreign Priority from Application 	KR10-2019-0085683 with the effective filing date on 07/16/2019. Receipt is acknowledged of 	papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the 	file. 

Response to Amendments
5.		Applicant’s amendment filed on 05/25/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
6.		Due to Applicant’s proposed claim amendments, Examiner adds a 35 U.S.C. § 112 (a) lack of written description rejection for Claims 1-20. See 35 U.S.C. § 112 Claim Rejections section shown below.
7.		Applicant’s arguments, see pages 16-19, filed on 05/25/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is not persuasive. 
		Therefore the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility. 

Claim Rejections - 35 USC § 112
8.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.		Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 	as failing to comply with the written description requirement. The claim(s) contains subject 	matter which was not described in the specification in 	such a way as to reasonably convey 	to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 	to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 	the claimed invention. 
		Independent Claims 1 and 20 recites the following limitations: “(i) a step of calculating 	activity 	risk evaluation information by operating a plurality of virtual sensors at a construction 	site through:
a facility factor evaluation step of evaluating facility factors by reflecting information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed, the facility factor evaluation step is performed by using the plurality of virtual sensors at the construction site,
an activity PI calculation step of calculating a probability (P) of occurrence of a safety accident for each activity step and an impact (1) according to occurrence of the accident by reflecting the facility factors and previously collected general activity factors, and
an activity significance (S) reflecting step of additionally reflecting an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation step”
		Independent Claims 1 and 20 recites the following limitations: “(ii) a step of calculating 	environmental risk evaluation information by operating wind sensors, temperature sensors, 	humidity sensors through:
an environmental PI calculation step of calculating a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed, 
and an environmental significance (S) reflecting step of additionally reflecting an environmental significance (S) reflecting previously collected special environmental factors by the wind sensors, the temperature sensors and/or the humidity sensors in a PI result value of the environmental PI calculation step”
	Independent Claims 1 and 20 recites the following limitations: “(iii) a step of calculating worker risk evaluation information by operating the sensor network through
a worker PI calculation step of calculating a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed, a worker competency evaluation step of calculating a competency index by evaluating competency of a worker deployed in the activity, 
a worker significance (S) reflecting step of additionally reflecting a worker significance (S) reflecting the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation step,
wherein a separate set algorithm automatically calculates the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information to reflect a three-dimensional vector value by the sensor network to generate the multi-dimensional risk matrix.
		Examiner refers back to the following sections shown in Applicant’s Specification showing 	the 2 instances of “virtual sensors”:
		Applicant’s Specification ¶ [0047]: “The “facility comparison index” like this is 	associated with virtual sensors or the like installed in the construction site, and 	additionally 	generates prediction information on the possibility of accidents, such as 	arrangement and 	movement, constraints on operation, and contact or the like of individual or collective 	construction equipment, according to external weather environments (wind speed, wind 	direction, outside temperature, humidity, rainfall, etc.) as an index for comparison (past-	present-future) so that the index like this may be considered at the significance (S) input 	step 	(S450).”
		Applicant’s Specification ¶ [0124]: “The “worker comparison index” like this is 	associated with virtual sensors or the like installed in the construction site, and may 	progress determination or evaluation of possibility of risk of field workers for each 	individual/organization according to external weather environments (wind speed, wind 	direction, outside temperature, humidity, rainfall, etc.). In addition, prediction information 	on the possibility of occurrence of accidents, such as contact or the like between 	construction 	equipment and workers, is additionally generated as an index for comparison (past-present-	future), considering external work constraints according to external environmental 	conditions such as arrangement and movement of field workers, abnormally high 	temperature, strong wind, and the like of each individual/organization or moving lines, 	moving 	range or the like of the construction equipment, so that the index like this may be considered at 	the significance (S) input step (S650).”
		Examiner refers back to the following sections shown in Applicant’s Specification showing 	the 2 instances of “wind sensors, temperature sensors and/or humidity sensors”:
		Applicant’s Specification ¶ [0068]: “In addition, in order to complementally secure the 	reliability of the past data, additional information on the external environmental conditions, 	such as 	various 	weather and climate and the like, is complementally collected by wind sensors, 	temperature sensors, humidity sensors, and the like formed at set locations such as inside and 	outside of a construction site, and may be used together for the evaluation described above and/or 	analysis, calculation and the like (reference data related to vertical distribution of weather and 	climate according to altitude.”
		Applicant’s Specification ¶ [0081]: “In addition to this, environmental risks according to 	external environmental information such as weather and climate of a corresponding construction 	type and activity and detailed works according thereto (and work location information may be 	included) may be calculated on the basis of statistical data of external environmental 	information such as past weather and climate, current real-time sensing data (based on the 	wind speed, wind direction, temperature sensors installed inside and outside the construction 	site), and future forecast climate and weather information in accordance with a period 	(the 	period may be set to month, day, time zone, etc.) corresponding to the construction type and 	each detailed work schedule according to the construction type.”
		Examiner refers back to the following sections shown in Applicant’s Specification showing 	the 2 instances of “sensor network”:
		Applicant’s Specification ¶ [0018]:  “Invention may refer to a matrix that is visualized (i.e., 	for example, by calculating a risk of an “activity” as past, present, and future prediction values 	(numerical values), respectively, and converting the values in the form of a three-dimensional 	vector or a three-dimensional graph) on the basis of a risk value (numerical value) based on past 	statistical analysis results according to the factors of each activity, environment, and worker, a 	real-time risk value (numerical value) based on analysis of data collected through a sensor 	network (and/or a current risk value (numerical value) that is an arbitrary value assigned by a site 	manager or the like by evaluating the risk on the basis of historical data) constructed in a 	construction site, and a risk value (numerical value) according to future prediction based on a 	prediction algorithm (Monte Carlo simulation or the like).
		Applicant’s Specification ¶ [0119]: “To this end, the construction equipment deployed in 	the construction site to perform or will perform works or movements may include a sensor 	network capable of monitoring in real-time whether or not independent operation, moving 	directions, moving lines in the workplace and the like.”
		Examiner notes there is no description and no support describing how (1) “how a step of 	calculating activity risk evaluation information by operating a plurality of virtual sensors at a 	construction site…” (2) “how a step of calculation environment risk evaluation by operating wind 	sensors, temperature sensors and/or humidity sensors…” & (3) “how a step of calculating work 	risk evaluation information by operating the sensor through…” are achieved in order to 	demonstrate these steps shown in Independent Claims 1 and 20. 
		For example; regarding the “operating the virtual sensors”, Applicant Specification 	sections describes “The “worker comparison index” like this is associated with virtual sensors & 	The “facility comparison index” like this is associated with virtual sensors. This does not equate 	to specifically “operating the virtual sensors”. 
		Regarding the “wind sensors, temperature sensors and/or humidity sensors”, Applicant 	Specification merely describes collecting these sensor conditions from “wind sensors, 	temperature sensors and/or humidity sensors” and NOT “operating the wind sensors, 	temperature sensors and/or humidity sensors for calculating environmental risk evaluation 	information.” Again, this does not equate to specifically “operating “wind sensors, temperature 	sensors and/or humidity sensors”.
		Similarly, regarding the “sensor network”, Applicant’s Specification merely describes 	collecting and monitoring from the sensor network in real-time whether or not independent 	operation, moving directions, moving lines in the workplace and the like and NOT “operating the 	sensor network for calculating worker risk evaluation information.” Again, this does not equate to 	specifically “operating “sensor network”.
		There is no nexus from Applicant’s Specifications and/or Applicant’s Drawings to what is 	currently recited in the limitations of Independent Claims 1 and 20 to support these written 	descriptions as explicitly shown. 
		Independent Claims 1 and 20 does not describe how and what causes the “operating 	conditions” to occur from within the sensor network or computer environment in a technical 	standpoint to demonstrate “(i) a step of calculating activity risk evaluation information by 	operating a plurality of virtual sensors at a construction site through:…” (2) “(ii) a step of 	calculating environmental risk evaluation information by operating wind sensors, temperature 	sensors, humidity sensors…” and (3) “(iii) a step of calculating worker risk evaluation 	information by operating the sensor network through…” from occurring.
		Based on these specifications provided, there is no support for the limitation(s) of:
	“(i) a step of calculating activity risk evaluation information by operating a plurality of virtual 	sensors at a construction site through:…” (2) “(ii) a step of calculating environmental risk 	evaluation information by operating wind sensors, temperature sensors, humidity sensors…” 	and (3) “(iii) a step of calculating worker risk evaluation 	information by operating the sensor 	network through…”
Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP § 2161.01 (I). There is no written content that demonstrates how this processes of “(i) a step of calculating activity risk evaluation information by operating a plurality of virtual sensors at a construction site through:…” (2) “(ii) a step of calculating environmental risk evaluation information by operating wind sensors, temperature sensors, humidity sensors…” and (3) “(iii) a step of calculating worker risk evaluation information by operating the sensor network through…” is achieved or determined (e.g., such as formulas, algorithms, sequence of mathematical steps, process of determination, for example), such that it is clear to a person skilled in the art that the Applicant was in possession of the claimed invention.
The claims describe these steps in functional language only, without a "how," or a mechanism, for making the ‘choice,’ or determination. As such, Claims 1 and 20 are rejected as failing the written description requirement. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
Dependent Claims 2-19 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 1 without remedying the issues identified above.
Examiner points to Slide 17 of Examining Claims for Compliance with 35 U.S.C. 112(a): Overview & Part I Written Description of July 2015 available at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials noting at that “written description applies to all claims, including original claims”. Moreover, Examiner also reminds Applicant that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565, pp1961 ¶3, 1966 ¶2. Also see “LizardTech Inc. v. Earth Resource Mapping Inc., U.S. Court of Appeals Federal Circuit No. 05-1062, Decided October 4, 2005, 424 F3d 1336” at pp. 1732-1733 specification needs to “reasonably convey to a person skilled in the art that [the inventor] had possession of the claimed subject matter at the time of filing,” [further citing “Bilstad v. Wakalopulos, 386 F.3d 1116, 1125 [72 USPQ2d 1785] (Fed Cir 2004) ]”, and would “enable one of ordinary skill to practice ‘the full scope of the claimed invention,” [further citing Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253]”.
Clarification(s) and/or correction(s) is/are required.

Response to 35 U.S.C. § 101 Arguments
10. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully 	considered but they are found persuasive (see Applicant Remarks, Pages 16-19, dated 	05/25/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 16-19, dated 05/25/2022). Examiner respectfully disagrees.
These abstract idea limitations (as identified below in the 35 U.S.C 101 analysis section in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
According to the October 2019 Update: Subject Matter Eligibility: “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation” (emphasis added).
Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.”
That is, other than reciting the elements of (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”,  “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to  (3) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Dependent Claims 2-19:
The additional limitations of the claimed invention contain additional elements such as (e.g., “pop-up window or the icon”, “database”, “a plurality of virtual sensors”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which merely narrow the previously recited abstract idea limitations of ““Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings and are further directed to additional abstract ideas for generating a 3D risk matrix and method for evaluating and factoring in the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information as previously described in Independent Claims 1 and 20. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
	Argument #2:
(B). 	Applicant argues that Claims 1-20 do not recite a mental process when they do not contain limitations that can practically be performed in the human mind. Examiner respectfully disagrees. 
	In response, Examiner notes that as previously mentioned above practicality is achieved here through “use of physical aids such as pen and paper” for the Mental Processes Grouping for step 2a prong one. A majority of these steps or limitations shown in Independent Claims 1 and 20 reflect “calculating”…, ‘evaluating…” and “collecting data…” which are “Mental Processes” that are concepts that can be performed via (observation(s) and/or evaluation(s) and/or judgment(s). Furthermore, according to the October 2019 Update: Subjhect Matter Eligiblity Guidance on 35 U.S.C. 101: “Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” This guidance here specifically shows that the claims limitations does not specifically have to show in its entirely that the limitations can be performed in the human mind. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.
	Argument #3:
(C). 	Applicant argues that Claims 1-20 of the current claimed invention are analogous to the Example 40 – Adaptive Monitoring of Network Traffic Data of the Subject Matter Eligibility Examples: Abstract Ideas and thus is eligible at step 2a prong 2. Examiner respectfully disagrees.  	Example 40 of the 35 USC 101 Examples for Claim 1 pertains to adaptive monitoring of traffic data through a network appliance connected between computing devices in a network.
Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The Claim 1 as a whole integrates the mental process into a practical application. Thus, Claim 1 is eligible because it is not directed to the recited judicial exception.
	As a contrast to Example 40 Claim 1, Applicant’s claimed invention contains for example: “(i) a step of calculating activity risk evaluation information by operating a plurality of virtual sensors at a construction site through:…” (2) “(ii) a step of calculating environmental risk evaluation information by operating wind sensors, temperature sensors, humidity sensors…” and (3) “(iii) a step of calculating worker risk evaluation 	information by operating the sensor network through…”. These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and additionally and/or alternatively “Mental Processes” which pertains to (3) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)). Examiner notes in Applicant’s current claimed invention steps shown in Independent Claims 1 and 20 for example, do NOT reflect limitations that are indicative of integration into a practical application to reflect improvements to the functioning of a computer (e.g., or in this case a sensor network), or to any other technology or technical field (see MPEP § 2106.05 (a)). The claims of the current claimed invention as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields. Therefore, the instant claimed invention and Example 40 Claim 1 have different claim sets and different fact patterns, and therefore the two are not analogous (emphasis added).
	Argument #4:
(D).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under step 2a prong 2 of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 17-18, 05/25/2022). Examiner respectfully disagrees.
Moreover, Examiner notes that Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”, “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as “multi-dimensional 	risk matrix generation for performing comprehensive risk management and evaluation on a 	construction activity, an external environment, 	and workers participating in the activity”] , and 	thus not a clear and deliberate 	technological solution improving the computer itself or another 	technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. 	SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals 	Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to 	last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put, yet 	do not present any clear, genuine 	technological improvement, in how computers 	carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit 	No. 2015-1778 August 	1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter 	“Elec. 	Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 	WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to 	“Synopsys, Inc. 	v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, 	October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously (see Applicant Remarks, Page 17-18, dated 05/25/2022), but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers (e.g., or this case the sensor network) as tools to allegedly allow the computer to perform the function of “(i) a step of calculating activity risk evaluation information by operating a plurality of virtual sensors at a construction site through:…” (2) “(ii) a step of calculating environmental risk evaluation information by operating wind sensors, temperature sensors, humidity sensors…” and (3) “(iii) a step of calculating worker risk evaluation information by operating the sensor network through…” which could only be performed intuitively by a human via pen to paper encompassing (evaluation(s) and/or judgment(s) and/or observation(s)) based on human's knowledge and experience in the construction and/or manufacturing fields.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Claims 1-20 are patent ineligible at step 2a prong 2.]
	Argument #5:
(E).	Applicant argues that the claims recite specific limitations that amount to significantly more than the alleged judicial exception because they include limitations that are not routine or conventional which is evidenced by the fact the claims were not rejected under 102 and/or 103 as required by Guidance based on Berkheimer (see Applicant Remarks, Page 18, 05/25/2022). Examiner respectfully disagrees.
		In response, Examiner notes Applicant is misconstruing the Berkheimer guidance. 	According to the Berkheimer Guidance shown on April 2018: “An examiner should conclude 	that an element (or combination of elements) is well-understood, routine, conventional activity 	only when the examiner can readily conclude that the element(s) is widely prevalent or in 	common use in the relevant industry, as explained in MPEP § 2106.05(d)(I).” Secondly, the 	question of whether additional elements represent well-understood, routine, conventional 	activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103 (emphasis 	added). 
	Moreover, Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as a “database” (see for example Dependent Claim 2); “pop-up window / icon” (see Applicant’s Specification ¶ [0059], ¶ [0093] & ¶ [0133]) & “multi-dimensional internal space” (see Applicant’s Specification ¶ [0059])). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
	The additional elements which include (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations as shown in Independent Claims 1 and 20 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
	Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations of Dependent Claims 2-19 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
	These claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
	Examiner provides evidence from point (1) A citation from Applicant Specification denoting the manual aspect of “drawing” a risk matrix and 3D vector value, point (2) MPEP § 2106.05(d) ii court cases and point (3) “A citation publications that demonstrates utilizing sensor networks for construction risk assessment and mitigation purposes pertaining to safety accident or safety hazards from transpiring” PG Pub Documents shown below.
	First, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Second, Examiner provides corroboration from Applicant’s denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper and “Mathematical Concepts” which can be performed by a calculation formula at a minimum for calculating a 3D vector value.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
Third, Examiner cites Chandra reference US PG Pub (US 2017/0032255 A1) denoting a sensor network shown.
See at ¶ [0018]: “Monitor system 109 comprises sensors for monitoring workplace injury events. The workplace injury events may be monitored via a plurality of sensing devices including, inter alia, RFID sensors for identification, video camera based sensors for automatically recording the workplace injury events (for performing a root cause analysis), and mobile device type sensors for near real time reporting of the injury events. All monitored or reported workplace injury events are stored in a data warehouse 102 (e.g., a centralized server) for further analysis with respect to tagging events that resulted in loss time.”
See at ¶ [0039]: “Each of the steps in the algorithm of FIG. 6 may be enabled and executed in any order by a computer processor executing computer code. In step 600, a plurality of workplace injury based events (associated with a plurality of individuals at a multisite distributed workplace environment) are monitored by a centralized server via execution of multiple geographically distributed sensor devices.”
		Examiner cites Davidson reference US PG Pub (US 2016/0163186 A1) denoting a sensor 	network shown.
See at ¶ [0035]: “System 100 gathers information using sensors disposed at various points in and around the structure. The available sensors include an external set of sensors, two of which are shown as sensors 110a and 110b in.”
See at ¶ [0040]: Generally, “Each sensor 114 provides contemporary or contemporary and historical information through measurements, that can be used for fire risk assessment, analysis and management. Sensors 114 monitor electrical distribution system 120 directly and indirectly.”
		Examiner also cites Coburn reference US PG Pub (US 2009/0138306 A1) denoting a sensor 	network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “Referring generally to the figures, a risk assessment method is shown and described. The method generally includes the steps of determining environmental requirements necessary for successful achievement of a function of the facility, determining consequences for failing to maintain the environmental requirements, identifying facility systems necessary to maintain the environmental requirements, and calculating risk based on the identified facility systems and the determined consequences.”
See at ¶ [0023]: “For example, facility systems 13 may be or include components such as a pump, a circuit breaker, a fan, a temperature sensor , an electronic controller, a damper, a control valve, an actuator, a humidity sensor, etc. Facility systems (and components) 13 may operate independently or interdependently to allow for achievement of facility functions (e.g., maintain humidity below a certain threshold, maintain temperature, maintain lighting levels, maintain pressure levels, etc.).”
	Examiner also cites Hatfield reference US PG Pub (US 2017/0147958 A1) denoting a sensor network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “The systems and methods of the present disclosure may detect risk (e.g., in real time) operator conditions and may alert the operator, other operators or personnel at a site, a central station, remote facility, or other parties when an operator condition needs attention, for example, when a fatigue or distraction event occurs. The alert may include information relating to the scale of fatigue and distraction risk and may provide a response, such as a workflow for remediation of the condition. Such conditions may be detected based on information received from in-vehicle operations and operator monitoring, wearables (e.g., wrist-worn actigraphy), and/or other sensors.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
11.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

12.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-19) and a “system” or an “apparatus” (Claim 20). 
 [Step 1 = Yes, Claims 1-19 recite a “method” or a “process” and Claim 20 recites a “system” or an “apparatus”. Therefore, Examiner proceeds onto Step 2A Prong 1 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong One: Independent Claims 1 and 20 recites limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 20);
“” (see Independent Claim 20);
“calculate activity risk evaluation information by operating  at a construction site through” (see Independent Claims 1 and 20);
“a facility factor evaluation using  at the construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
“calculate environmental risk evaluation information by operating  through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors by operating  in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information  through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculates the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information to reflect a three-dimensional vector value to generate the multi-dimensional risk matrix” (see Independent Claims 1 and 20)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
According to the October 2019 Update: Subject Matter Eligibility: “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation” (emphasis added).
Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.”
That is, other than reciting the elements of (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”,  “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to  (3) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Dependent Claims 2-19:
The additional limitations of the claimed invention contain additional elements such as (e.g., “pop-up window or the icon”, “database”, “a plurality of virtual sensors”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which merely narrow the previously recited abstract idea limitations of ““Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings and are further directed to additional abstract ideas for generating a 3D risk matrix and method for evaluating and factoring in the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information as previously described in Independent Claims 1 and 20. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“A multi-dimensional risk matrix generation method for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity using a database and a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm, the method comprising the following steps which are performed by the sensor network” (see Independent Claim 1);
“a database” (see Independent Claim 20);
“a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm and configured to” (see Independent Claim 20);
“calculate activity risk evaluation information by operating a plurality of virtual sensors at a construction site through” (see Independent Claims 1 and 20);
“a facility factor evaluation using the plurality of virtual sensors at the construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
“calculate environmental risk evaluation information by operating wind sensors, temperature sensors and/or humidity sensors through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors by operating the wind sensors, the temperature sensors and/or the humidity sensors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information by operating the sensor network through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“wherein a separate set algorithm automatically calculates the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information to reflect a three-dimensional vector value by the sensor network to generate the multi-dimensional risk matrix” (see Independent Claims 1 and 20)
Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”, “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as a “database” (see for example Dependent Claim 2); “pop-up window / icon” (see Applicant’s Specification ¶ [0059], ¶ [0093] & ¶ [0133]) & “multi-dimensional internal space” (see Applicant’s Specification ¶ [0059])). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
The additional elements which include (e.g., “a plurality of virtual sensors”, “separate set algorithm automatically”, “sensor network”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations as shown in Independent Claims 1 and 20 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations of Dependent Claims 2-19 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
These claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides corroboration from Applicant’s denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper and “Mathematical Concepts” which can be performed by a calculation formula at a minimum for calculating a 3D vector value.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
Fourth, Examiner cites Chandra reference US PG Pub (US 2017/0032255 A1) denoting a sensor network shown.
See at ¶ [0018]: “Monitor system 109 comprises sensors for monitoring workplace injury events. The workplace injury events may be monitored via a plurality of sensing devices including, inter alia, RFID sensors for identification, video camera based sensors for automatically recording the workplace injury events (for performing a root cause analysis), and mobile device type sensors for near real time reporting of the injury events. All monitored or reported workplace injury events are stored in a data warehouse 102 (e.g., a centralized server) for further analysis with respect to tagging events that resulted in loss time.”
See at ¶ [0039]: “Each of the steps in the algorithm of FIG. 6 may be enabled and executed in any order by a computer processor executing computer code. In step 600, a plurality of workplace injury based events (associated with a plurality of individuals at a multisite distributed workplace environment) are monitored by a centralized server via execution of multiple geographically distributed sensor devices.”
		Examiner cites Davidson reference US PG Pub (US 2016/0163186 A1) denoting a sensor 	network shown.
See at ¶ [0035]: “System 100 gathers information using sensors disposed at various points in and around the structure. The available sensors include an external set of sensors, two of which are shown as sensors 110a and 110b in.”
See at ¶ [0040]: Generally, “Each sensor 114 provides contemporary or contemporary and historical information through measurements, that can be used for fire risk assessment, analysis and management. Sensors 114 monitor electrical distribution system 120 directly and indirectly.”
		Examiner also cites Coburn reference US PG Pub (US 2009/0138306 A1) denoting a sensor 	network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “Referring generally to the figures, a risk assessment method is shown and described. The method generally includes the steps of determining environmental requirements necessary for successful achievement of a function of the facility, determining consequences for failing to maintain the environmental requirements, identifying facility systems necessary to maintain the environmental requirements, and calculating risk based on the identified facility systems and the determined consequences.”
See at ¶ [0023]: “For example, facility systems 13 may be or include components such as a pump, a circuit breaker, a fan, a temperature sensor , an electronic controller, a damper, a control valve, an actuator, a humidity sensor, etc. Facility systems (and components) 13 may operate independently or interdependently to allow for achievement of facility functions (e.g., maintain humidity below a certain threshold, maintain temperature, maintain lighting levels, maintain pressure levels, etc.).”
	Examiner also cites Hatfield reference US PG Pub (US 2017/0147958 A1) denoting a sensor network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “The systems and methods of the present disclosure may detect risk (e.g., in real time) operator conditions and may alert the operator, other operators or personnel at a site, a central station, remote facility, or other parties when an operator condition needs attention, for example, when a fatigue or distraction event occurs. The alert may include information relating to the scale of fatigue and distraction risk and may provide a response, such as a workflow for remediation of the condition. Such conditions may be detected based on information received from in-vehicle operations and operator monitoring, wearables (e.g., wrist-worn actigraphy), and/or other sensors.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		NPL Documents
Forat, AL-Sahar, Aleksandra Przegalińska, and Michał Krzemiński. "Risk assessment on the construction site with the use of wearable technologies." Ain Shams Engineering Journal 12.4 (2021): 3411-3417.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683